Citation Nr: 0319874	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On April 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the names and addresses of 
all health care providers who have 
treated the veteran for his alleged 
chronic fatigue syndrome since 
separation from service.  After securing 
the necessary releases, please obtain 
these records.

2.  Associate copies of the veteran's 
treatment records dated in 1998 from Dr. 
Blount and Oak Ridge Family Practice at 
801 Oak Ridge Turnpike, Oak Ridge, TN  
37830, with the record.   

3.  Send the veteran a letter asking if 
he is willing to report for a VA 
examination, in connection with the 
appealed claim for service connection 
for chronic fatigue syndrome.  The 
veteran should be informed that such 
examination is needed for the purpose of 
obtaining medical evidence necessary to 
substantiate his claim.  The veteran 
should be advised that failure to report 
for an examination scheduled in 
conjunction with his original 
compensation claim (service connection 
for chronic fatigue syndrome) may result 
in the denial of his claim.  38 C.F.R. 
§ 3.655(a) (2002).  

4.  Once the corrective action, as noted 
above, is accomplished, if a written 
confirmation is (or is not) obtained 
from the veteran, he should be scheduled 
for another examination.  A copy of the 
notification of the scheduled 
examination must be associated with the 
claims file and should include the 
effect of failure to report for the 
examination.  [Note:  The provisions of 
the governing regulations are as 
follows:  "Individuals for whom an 
examination has been scheduled are 
required to report for the 
examination."  38 C.F.R. § 3.326(a) 
(2002).  Further, when a claimant, 
without good cause, fails to report for 
an examination scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  38 C.F.R. 
§ 3.655(a) (2002)] 

5.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be provided an 
examination to determine the etiology or 
date of onset of any current chronic 
fatigue syndrome.  Send the claims 
folder to the examiner for review.  All 
indicated studies should be completed.  
The examiner should review the results 
of any testing prior to completion of 
the report.  The examiner should provide 
a complete rationale for all conclusions 
reached.   The examiner should provide 
the following information:  

(a).  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should 
state in the examination report that 
such review has been conducted.  

(b).  The examiner should indicate 
whether chronic fatigue syndrome or 
disability manifested by chronic fatigue 
is currently shown or otherwise 
indicated by the medical evidence.  

(c).  If chronic fatigue syndrome or 
disability manifested by chronic fatigue 
is found on examination, or otherwise 
indicated in the medical record, the 
examiner should state whether the 
disorder is due to or caused by service.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology that are not in accord 
with physical findings on examination 
should be directly addressed and 
discussed in the examination report.   
	
6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





